Citation Nr: 0421144	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased initial rating for joint pain 
in the right hand due to an undiagnosed illness, currently 
evaluated at 10 percent.

2.  Entitlement to an increased initial rating for joint pain 
in the left hand due to an undiagnosed illness, currently 
evaluated at 10 percent.

3.  Entitlement to an increased initial rating for joint pain 
in the right shoulder due to an undiagnosed illness, 
currently evaluated at 10 percent.

4.  Entitlement to an increased initial rating for joint pain 
in the right hip due to an undiagnosed illness, currently 
evaluated at 10 percent.

5.  Entitlement to an increased initial rating for joint pain 
in the left hip due to an undiagnosed illness, currently 
evaluated at 10 percent.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to September 
1992, to include service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
increased rating issues of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified at a video teleconference (VTC) in 
September 2003 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of The Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.

A March 2003 rating decision denied service connection for 
left shoulder pain, left wrist pain, right wrist pain, and 
muscle spasm of the arms and legs (claimed as muscle spasm of 
entire body), all due to an undiagnosed illness.  The veteran 
submitted a notice of disagreement in June 2003.  In a letter 
dated in June 2003, the RO inquired of the veteran if he 
desired a decision by a Decision Review Officer, and that 
issuance of a statement of the case (SOC) would be held in 
abeyance for 60 days pending his response.  The case was then 
forwarded to the Board for the scheduled hearing.  The record 
before the Board does not contain the veteran's response nor 
is there other action taken on these issues.  As such, they 
are not currently before the Board.  The RO's attention is 
directed to this matter if there is not been a temporary file 
showing action subsequently taken on those issues.


FINDINGS OF FACT

1.  The veteran's right hand and left hand condition manifest 
with subjective complaints of pain, which the veteran 
assesses as moderate to severe, with flare-ups every two 
days, and cramping sensations of "fingers getting stuck."  
The right and left hand manifest objectively with slight 
limitation of flexion of the distal phalanges.  No 
abnormalities are noted.

2.  Ankylosis has not been manifested in any digit of either 
hand.

3.  Limitation of motion (LOM) to a compensable degree has 
not been more nearly approximated in any digit of either 
hand.

4.  Arthritis in two or more minor joint groups with 
incapacitating episodes has not, by analogy, been more nearly 
approximated.

5.  The veteran's right shoulder condition manifests with 
subjective complaints of pain on a continuous basis.  His 
right shoulder condition manifests objectively with 
essentially full range of motion (ROM).  There is no shoulder 
cuff tenderness, and drop sign is negative.  There are no 
signs of impingement, and there is no muscle atrophy in the 
area of the shoulders or shoulder musculature.

6.  Ankylosis is not manifested in either shoulder.

7.  ROM limited to shoulder level has not been more nearly 
approximated.  Neither has arthritis with incapacitating 
episodes.

8.  The veteran's bilateral hip condition manifests 
subjectively with locking sensation of both hips and 
occasional popping of the right hip upon sitting and 
standing.  Pain is continuous.  His bilateral hip condition 
manifests objectively with an abnormal gait and discomfort in 
both hips on ambulation.  There is LOM, with pain, of both 
hips.

9.  Ankylosis is not manifested in either hip.

10.  ROM limited to 30 degrees on flexion, or to 10 degrees 
on abduction, has not been more nearly approximated.

11.  Arthritis in the hips with incapacitating episodes has 
not been more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 
percent for joint pain in the right hand due to undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1155, 5107(b) (2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 8850-5003 (2003).

2.  The requirements for an initial rating in excess of 10 
percent for joint pain in the left hand due to undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1155, 5107(b) (2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 8850-5003 
(2003).

3.  The requirements for an initial rating in excess of 10 
percent for joint pain in the right shoulder due to 
undiagnosed illness are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 
8850-5003 (2003).

4.  The requirements for an initial rating in excess of 10 
percent for joint pain in the right hip due to undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1155, 5107(b) (2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 8850-5003 
(2003).

5.  The requirements for an initial rating in excess of 10 
percent for joint pain in the left hip due to undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1155, 5107(b) (2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 8850-5003 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, No. 01-944 (June 24, 2004), which 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), should be provided to a claimant 
prior to any adjudication of the claim.  That was done in 
this case, and as otherwise described below, the VCAA notice 
is complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in March 2001, the RO confirmed VCAA notice 
to the veteran via an earlier telephone call.  The letter 
informed the veteran of the evidence necessary to support his 
claims for service connection for an undiagnosed illness.  As 
to who would obtain what evidence, the letter reflects that, 
during the telephone conversation, the veteran concurred that 
the RO had obtained all evidence relevant to his claims.  A 
March 2001 VA Form 119, Report of Contact, documents this 
contact.

The Board finds that the March 2001 letter meets the notice 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of 
The General Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The December 2001 rating decision granted service connection 
for joint pains in both hands, the right shoulder, and both 
hips, and evaluated each at 10 percent.  The veteran 
perfected an appeal as to the initial evaluation of his 
bilateral hands and hips disorders.

As set forth above, the March 2001 letter specifically 
informed the veteran of the evidence needed to support his 
claim for service connection and that the RO would obtain 
evidence on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
see also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).   Further, the veteran agreed that all known 
supportive evidence was in his claim file.  The Board notes 
that the VCAA letter he received in March 2001 was, in this 
particular context, to address his claim for service 
connection, because it had not yet been granted, as opposed 
to his current appeal which is for a higher initial rating.  
Further, although his claim currently before the Board, as 
concerns his initial claims, involves the propriety of the 
initial ratings, the General Counsel has interpreted the 
statute as not requiring the RO to send another VCAA notice 
concerning this follow-on issue.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (where VA receives a notice of disagreement (that 
raises a new issue) in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue).  See also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues).

Therefore, the Board finds that the veteran has received 
adequate VCAA notice as concerns the issues currently before 
the Board.

As concerns the duty to assist, the RO obtained all treatment 
records related to the veteran's claims, as agreed by him, 
and arranged for all appropriate medical examinations.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that VA has complied with the 
duty to assist the veteran with the development of his claim 
and his claim is fully developed.  38 C.F.R. § 3.159(c) 
(2003).

Historically, In October 2001, the veteran applied for 
service connection for joint pain in both hips, both wrists, 
left shoulder, and muscle spasms in his arms and legs due to 
an undiagnosed illness.  A December 2001 rating decision 
granted service connection for joint pain in both hands, 
right shoulder, both hips, and the left ankle, due to an 
undiagnosed illness and evaluated each at 10 percent.  The 
veteran appealed the evaluations, except for his left ankle.

In his substantive appeal the veteran asserts that his 
evaluation is woefully inadequate, because it does not fairly 
compensate him for the decrease in his quality of life, and 
that he is being penalized because he still works for a 
living, although in a less satisfying capacity, and because 
he wrote letters advocating his case.  He believes that 
fairness dictates 30 percent for each joint as the absolute 
minimum. 

At the VTC the veteran estimated the daily pain in his joints 
as 6-8/10.  Whether it varies during the day depends on his 
daily activities.  He also related that he has lost grip 
strength in his hands.  He has not missed any work and his 
salary has not been reduced, but he now has a job of less 
responsibility due to his condition.  The veteran also 
related that his symptoms have not increased since his last 
examination.  Transcript, pp. 6-10.

Right and left hands.

Factual background.

The April 1999 VA examination report reflects that the 
veteran reported that he is an automobile mechanic, but his 
work is limited to changing oil because of his disability.  
He reported joint pain for which he takes Motrin two or three 
times a day, as well as for migraine headaches.  Physical 
examination of the veteran's hands revealed the veteran as 
able to touch his thumb to all fingers and approximately to 
transverse fold.  His measured grasp on the right and left 
was to 110 degrees.  There was normal range of motion of the 
fingers and thumbs.  The examiner rendered a diagnosis of 
negative findings of both hands.

The August 2001 VA examination report reflects that the 
veteran reported continuous pain and weakness in both hands, 
which causes him to drop tools.  He also reported difficulty 
painting and performing manual labor.  He has flare-ups of 
his hands every two days, which consists of pain which he 
rates as moderate to severe.  The veteran is right handed.  
Physical examination revealed the veteran as able to make a 
fist with both hands and to approximate the midpalmar crease 
and to touch the thumb to all fingers without any problem.  
Grip strength on the right was 104 pounds and 68 pounds on 
the left.  The examiner noted slight diminution of flexion of 
the distal interphalangeal joint of the little finger in the 
right hand from 0 to 80 degrees; the ring finger was 0 to 60 
degrees, diminished; the middle finger 0 to 80 degrees; and 
the index finger 0 to 80 degrees.  In the left hand, flexion 
of the all distal interphalangeal joints is 0 to 80 degrees, 
only slightly diminished.  ROM of the thumbs was normal, no 
loss of dexterity.  The examiner rendered a diagnosis of 
slight limitation of flexion of the distal phalanges.

The March 2003 VA examination report reflects that the 
veteran reported cramping in his hands but no numbness or 
swelling.  The veteran's grip strength was measured on the 
right as, position 1, 70 pounds; position 2, 75 pounds; 
position 3, 100 pounds; position 4, 80 pounds; and position 
5, 45 pounds.  On the left, position 1, 40 pounds; position 
2, 70 pounds; position 3, 95 pounds; position 4, 90 pounds; 
and position 5, 45 pounds.  Sensation in both hands was 
normal.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In this case, the history of the appellant's disability is 
more important than normal given the fact that when an 
appellant disagrees with the initial evaluation assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively only if such an 
application will not have an illegal retroactive effect.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the new criteria are 
properly applicable retroactively, it is only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002);  VAOPGCPREC 3-2000 (April 10, 2000).

The rating criteria for ankylosis and LOM of the fingers 
changed effective August 26, 2002.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  The Board notes that the statement of 
the case for the evaluation of the veteran's disabilities 
reflects only the current criteria for evaluating ankylosis 
and LOM of the fingers.  The Board finds that this omission 
is harmless, as the only substantive difference between the 
current criteria and those in effect when the veteran filed 
his claim is that the values in Diagnostic code 5223, Note 
(a), were placed in new DCs 5228 and 5229 in the current 
criteria.  Therefore, in light of VAOPGCPREC 3-2000, the 
Board will refer to the prior criteria.  Further, the Board 
also deems this as nonprejudicial because the veteran is 
diagnosed as having minimal LOM and, as a result, he is 
evaluated analogously on the basis of arthritis.

The Board finds that the veteran is fairly, reasonably, and 
appropriately, evaluated at 10 percent for his joint pain in 
his right and left hands.  38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 
DCs 8850-5003 (2003).  The medical evidence of record shows 
the veteran's primary pathology to be pain, as he has only 
slight LOM in the distal phalangeal joint of the little 
finger on his right hand and all digits of his left hand.  He 
is able to the make a fist with both hands and to approximate 
the midpalmar crease and to touch the thumb to all fingers 
without any problem.  This renders the veteran's disorder 
noncompensable, if based on LOM.  38 C.F.R. § 4.71a, DC 5223, 
Note (a) (2002).  

Arthritis due to trauma, substantiated by x-ray, is evaluated 
under the rating criteria for degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2003).  DC 5003 provides that 
degenerative arthritis established by x-ray is rated on the 
basis of Limitation of motion (LOM) under the appropriate DCs 
for the joint involved.  Further, if the LOM of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, is evaluated at 20 percent.  X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups is evaluated at 10 percent.  
38 C.F.R. § 4.71a, DC 5003.  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Id., Note (1).

Thus, the Board finds that an evaluation of 10 percent for 
each hand adequately compensates the veteran for his 
functional loss due to pain.  38 C.F.R. §§ 4.7, 4.40, 4.45 
(2003).  A higher rating of 20 percent is not warranted, as 
there is no ankylosis, and neither compensable LOM nor 
incapacitating episodes have been more nearly approximated.  
38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003 (2003).
   
Right shoulder.

Factual background.

The April 1999 VA examination report reflects that physical 
examination of the veteran's right shoulder revealed ROM on 
flexion to 180 degrees, external rotation to 90 degrees and 
internal rotation to 90 degrees.  There was no pain on 
motion.  The examiner rendered a diagnosis of negative 
findings of the shoulder.

The August 2001 VA examination report reflects that the 
veteran reported continuous pain.  Physical examination of 
the right shoulder reveled ROM on flexion to 150 degrees, 
with slight pain developing, actively and passively, to 160 
degrees.  ROM on abduction was to 180 degrees, and internal 
and external rotation were to 90 degrees.  The examiner 
rendered a diagnosis of slight limitation of flexion with 
pain.

The March 2003 VA examination report reflects that the 
veteran reported continuous pain and stiffness.  Physical 
examination revealed findings essentially the same as for the 
veteran's left shoulder, which were: full ROM, 0 to 180 
degrees on flexion and abduction, and 0 to 90 degrees on 
internal and external rotation.  There was no shoulder cuff 
tenderness, drop sign is negative, and no signs of 
impingement.  There was no muscle atrophy in the areas of the 
shoulder or shoulder musculature.

Analysis.

The legal criteria for evaluating disabilities are set forth 
above and are incorporated here by reference.  The veteran 
also is rated analogously under the arthritis criteria for 
the pain in his right shoulder.  The Board finds that the 
veteran is evaluated fairly, reasonably, and appropriately, 
at 10 percent for the pain in his right shoulder.
Shoulder ROM on flexion limited to shoulder level allows an 
evaluation of 20 percent.  38 C.F.R. § 4.71a, DC 5201 (2003).  
The medical evidence shows the veteran's ROM to be 
essentially normal.  As such, he does not qualify for a 
compensable evaluation for LOM.  Id.

Arthritis due to trauma, substantiated by x-ray, is evaluated 
under the rating criteria for degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2003).  DC 5003 provides that 
degenerative arthritis established by x-ray is rated on the 
basis of Limitation of motion (LOM) under the appropriate DCs 
for the joint involved.  Further, if the LOM of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, is evaluated at 20 percent.  X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups is evaluated at 10 percent.  
38 C.F.R. § 4.71a, DC 5003.  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Id., Note (1).

In the absence of LOM to a compensable degree, the veteran is 
appropriately evaluated at 10 percent for his right shoulder.  
Id.  The Board finds that this adequately compensates him for 
his functional loss due to pain. 38 C.F.R. §§ 4.7, 4.40, 4.45 
(2003).  A higher evaluation of 30 percent is not warranted, 
as the veteran's ROM is normal, he does not manifest any 
ankylosis, and he does not manifest incapacitating episodes.  
38 C.F.R. § 4.71a, DCs 5201, 5003 (2003).

Left and right hips.

Factual background.

A November 2001 VA examination report reflects that the 
veteran reported that he had not lost any time from work due 
to his hip disability.  He complained of locking in both hips 
and occasional popping in the right hip twice a day, which is 
caused by sitting and then standing.  The veteran described 
his pain as deep inside his hips, in the anterior aspect, and 
it worsen during the prior year.  There is slight weakness, 
fatigability and lack of endurance.  There is no real 
stiffness, swelling, heat, or redness.  Flare-ups occur near 
the end of each week after daily prolonged standing.  The 
veteran related that he uses a cane due to his knees.

The examiner observed the veteran's gait to be abnormal and 
he had some discomfort in both hips upon ambulation.  
Physical examination revealed no tenderness over either 
greater trochanter and no real tenderness of the hips on the 
anterior aspect.  On flexion and extension of the right hip, 
the examiner noted one instance of definite popping.  
Circumference and length of lower extremities were equal.  
Right hip ROM on flexion was to 40 degrees, where pain began; 
passive flexion was to 110 degrees; extension was to 20 
degrees, with pain; and adduction to 25 degrees, with only 
slight pain; abduction was to 45 degrees; and, internal and 
external rotation was to 60 degrees.  Left hip ROM on flexion 
was to 60 degrees, where pain began; passive flexion was to 
100 degrees; extension was to 30 degrees, with pain; 
adduction was to 25 degrees; abduction was to 45 degrees; 
and, internal and external rotation was to 60 degrees.

The examiner rendered a diagnosis of, pain and limitation of 
flexion and extension of the right and left hips.



Analysis.

The legal criteria for evaluating disabilities are set forth 
above and are incorporated here by reference.  The veteran 
also is rated analogously under the arthritis criteria for 
the pain in both of his hips.  The Board finds that the 
veteran is evaluated fairly, reasonably, and appropriately, 
at 10 percent for the pain in his right and left hips.

The Board notes the diagnoses of limitation of flexion and 
extension in the veteran's hips.  The veteran's LOM, however, 
still does not gain him a higher rating versus the criteria 
for arthritis.  The November 2001 examination showed the 
veteran to exhibit pain at flexion of 40 degrees.  Regardless 
of how far he may have continued, either actively or 
passively, his ROM on flexion is deemed to be 0 to 40 
degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  At 40 
degrees, his flexion is 5 degrees less than that required for 
a compensable evaluation of 10 percent, which is 0 to 45 
degrees.  DC 5252.  Viewing the veteran's hips disability 
from the perspective of reasonable doubt, he is 5 degrees 
worse than that required for the minimum compensable level of 
10 percent, but 10 degrees better than that required for a 20 
percent evaluation for LOM, which is 0 to 30 degrees.  Id.  
Thus, the Board finds that he more nearly approximates the 
criteria for 10 percent than for 20 percent.  38 C.F.R. 
§§ 4.3, 4.7 (2003).  Thus, the veteran will not fare better 
than he does via an analogous rating for arthritis.

Arthritis due to trauma, substantiated by x-ray, is evaluated 
under the rating criteria for degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2003).  DC 5003 provides that 
degenerative arthritis established by x-ray is rated on the 
basis of Limitation of motion (LOM) under the appropriate DCs 
for the joint involved.  Further, if the LOM of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, is evaluated at 20 percent.  X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups is evaluated at 10 percent.  
38 C.F.R. § 4.71a, DC 5003.  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Id., Note (1).

The Board finds that an evaluation of 10 percent each for 
joint pain in each hip fairly compensates the veteran for his 
functional loss due to pain.  38 C.F.R. §§ 4.7, 4.40, 4.45 
(2003).  A higher rating of 20 percent is not warranted, as 
there is no medical evidence of incapacitating exacerbations.  
DC 5003 (2003).  The veteran continues to function, though at 
a reduced capacity, for which he is compensated.

ORDER

Entitlement to an increased initial rating in excess of 10 
percent for joint pain in the right hand due to an 
undiagnosed illness is denied.

Entitlement to an increased initial rating in excess of 10 
percent for joint pain in the left hand due to an undiagnosed 
illness is denied.

Entitlement to an increased initial rating in excess of 10 
percent for joint pain in the right shoulder due to an 
undiagnosed illness, is denied.

Entitlement to an increased initial rating in excess of 10 
percent for joint pain in the right hip due to an undiagnosed 
illness is denied.

Entitlement to an increased initial rating for joint pain in 
the left hip due to an undiagnosed illness is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



